DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Allowable Subject Matter
2. Claims 2 and 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior arts of the record fail to disclose “coordinate positions of the plurality of first positions is different from one another, and the plurality of virtual sound sources includes a virtual sound source located at a first position of the plurality of first positions; acquire information of a plurality of second positions of the plurality of virtual sound sources of the plurality of sounds, wherein the plurality of second positions includes a second position of the virtual sound source, and the plurality of second positions is recognized by the user who has listened to the plurality of sounds”

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 3, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 10412530) in view of YOU et al. (KR 20070119327).
Regarding claim 1, Konishi discloses an information processing system (Col.3 lines 18-44 and fig.1, 16: Konishi discusses localization processing system), comprising: circuitry configured to generate a sound based on a head-related transfer function of a user (Col.1 lines 65-67, Col.2 lines 64-67 and Col.7 lines 31-57: Konishi discusses how in the reproduction of the actual sound source (i.e. generating a sound), the out of-head localization processing unit performs the out of head localization processing using the optimal filter; and how the headphones reproduce the Leh signals and the Reh signals that have been subjected to the out-of-head localization processing using the optimal filter prepared in advance, i.e. generating a sound by using a head-related transfer function), wherein the sound is output toward the user from a virtual sound source located at a first position in a space around the user (Col.12 lines 44-66: Konishi discusses how a preset filter having a sound image closest to the position of the virtual speakers set by user; and how the position of the virtual speakers can be changed according to the preference of the user); acquire information of a second position of the virtual sound source in the space, wherein the second position is recognized by the user who has listened to the sound (Col.2 lines 36-67 and Col.12 lines 34-40: Konishi discusses how acquiring, by a sensor unit, position information of the localized position determined by the user input; and how the evaluation unit selects the preset filter having the sound image localized at the position closest to the virtual speakers as the optimal filter); 
Konishi discloses the invention set forth above but does not specifically points out “compare the first position with the second position; and control the first position of the virtual sound source of the sound based on a result of the comparison” 
YOU however disclose compare the first position with the second position; control the first position of the virtual sound source of the sound based on a result of the comparison (Page.5, Paragraphs: 003-004: YOU discuss how the control unit compares the calculated first position and the second position with each other and determines a matching position as the position of the sound source, and treats the rest as a virtual image sound source). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Konishi, and modify a system wherein compare the first position with the second position; control the first position of the virtual sound source of the sound based on a result of the comparison by the comparing unit, as taught by YOU, thus the position of the sound source can be accurately measured in the form of three-dimensional coordinates by excluding the virtual image position of the sound source, as discussed by YOU.     
 Regarding claims 15 and 16, Konishi discloses an information processing method (Col.3 lines 18-44 and fig.1, 16: Konishi discusses localization processing system), comprising: generating a sound based on a head-related transfer function of a user (Col.1 lines 65-67, Col.2 lines 64-67 and Col.7 lines 31-57: Konishi discusses how in the reproduction of the actual sound source (i.e. generating a sound ), the out of-head localization processing unit performs the out of head localization processing using the optimal filter; and how the headphones reproduce the Leh signals and the Reh signals that have been subjected to the out-of-head localization processing using the optimal filter prepared in advance, i.e. generating a sound by using a head-related transfer function), wherein the sound is output toward the user from a virtual sound source located at a first position in a space around the user (Col.12 lines 44-66: Konishi discusses how a preset filter having a sound image closest to the position of the virtual speakers set by user; and how the position of the virtual speakers can be changed according to the preference of the user); acquiring information of a second position of the virtual sound source in the space, wherein the second position is recognized by the user who has listened to the sound (Col.2 lines 36-67 and Col.12 lines 34-40: Konishi discusses how a acquiring, by a sensor unit, position information of the localized position determined by the user input; and how the evaluation unit selects the preset filter having the sound image localized at the position closest to the virtual speakers as the optimal filter); 
Konishi discloses the invention set forth above but does not specifically points out “comparing the first position with the second position; and controlling the first position of the virtual sound source of the sound based on a result of the comparison” 
YOU however disclose comparing the first position with the second position; and controlling the first position of the virtual sound source of the sound based on a result of the comparison (Page.5, Paragraphs: 003-004: YOU discuss how the control unit compares the calculated first position and the second position with each other and determines a matching position as the position of the sound source, and treats the rest as a virtual image sound source).   
Considering claim 3, YOU discloses the information processing apparatus according to claim 1, wherein the virtual sound source is a moving sound source (abstract and Page.5, Paragraphs: 003-004: YOU discusses how a sound source localization apparatus for a humanoid is provided by fitting the sound source localization apparatus in both sides of a head of the humanoid; and how the sound source, and treats the rest as a virtual image sound source). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argued, the prior arts of the record fail to disclose “comparing the first position with the second position; and controlling the first position of the virtual sound source of the sound based on a result of the comparison”
Examiner respectfully disagrees. The prior arts of the record disclose how the control unit compares the calculated first position and the second position with each other; and determines a matching position as the position of the sound source, and treats the rest as a virtual image sound source (YOU: Page.5, Paragraphs: 003-004). Therefore, the prior arts of the record disclose the argued claims limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                                 12/08/2022